Case: 19-30538      Document: 00515475584         Page: 1    Date Filed: 07/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 19-30538                              July 2, 2020
                                                                              Lyle W. Cayce
EVERETT J. HUGHES,                                                                 Clerk


                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:18-CV-11661


Before CLEMENT, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Everett J. Hughes, Louisiana prisoner # 618469, was convicted by a jury
of second degree murder and attempted second degree murder. He now moves
for a certificate of appealability (COA) to appeal the district court’s denial of
his 28 U.S.C. § 2254 petition challenging these convictions. Hughes asserts
that his trial attorneys rendered ineffective assistance by failing to make
contemporaneous objections, by failing to investigate or call as witnesses David
Alexander and Rashad Walker, by failing to object under the Confrontation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30538     Document: 00515475584      Page: 2   Date Filed: 07/02/2020


                                  No. 19-30538

Clause to the prosecutor’s presentation of Walker’s statements to the police,
and by failing to call Maurice Carmouche to testify and corroborate his self-
defense theory.
            To obtain a COA, Hughes must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
529 U.S. 473, 483 (2000). He will satisfy this standard “by demonstrating that
jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,
537 U.S. 322, 327 (2003). Because the district court rejected his claims on the
merits, Hughes “must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.”
Slack, 529 U.S. at 484; see also Miller-El, 537 U.S. at 338. He has not made
the requisite showing.     Accordingly, his motion for a COA is DENIED.
Hughes’s motions for leave to proceed in forma pauperis and for appointment
of counsel are also DENIED.
      In addition, Hughes challenges the failure of the district court to hold an
evidentiary hearing. We treat his motion for a COA as a direct appeal of that
issue. See Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016). Hughes has
failed to establish that the district court abused its discretion in denying relief
without holding an evidentiary hearing. See § 2254(d); Cullen v. Pinholster,
563 U.S. 170, 185-86 (2011); McDonald v. Johnson, 139 F.3d 1056, 1059-60
(5th Cir. 1998). The district court’s judgment is AFFIRMED as to that issue.
See Norman, 817 F.3d at 234.




                                        2